Citation Nr: 1549436	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Basic eligibility for acquiring assistance in specially adaptive housing, to include entitlement to a special home adaptation grant. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to March 1964, and from November 1965 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating action rendered by the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO
terminated the Veteran's award for specially adapted housing.  The Veteran appealed this rating action to the Board.

In December 2014, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record. 

In May 2015, the Board remanded the issue on appeal to the RO for additional substantive development.  The requested development has been completed and the matter has returned to the Board for further appellate consideration. 


FINDING OF FACT

1.  The Veteran is service-connected for the following disabilities: (i) angina pectoris (100 percent); (ii) restrictive lung disease with bronchitis (100 percent); (iii) posttraumatic stress disorder (50 percent); (iv) thoracic spine disability (40 percent) (v) right ankle degenerative joint disease (DJD) (20 percent); (vi) left ankle disability (20 percent); (vii) left knee DJD (10 percent); (viii) right knee disability (10 percent); (ix) left wrist DJD (10 percent); (x) right wrist DJD (10 percent); (xi) bilateral hands and right foot DJD (10 percent); (xii) sinusitis (10 percent); degenerative changes tarsometatarsal joint right foot (noncompensably disabling); (xiii) cysts claimed as growths on the body (10 percent); (xiv) hemorrhoids (noncompensably disabling); appendectomy scar (noncompensably disabling; (xv ) residuals of the left fifth digit with subluxation of the metacarpal phalangeal joint (noncompensably disabling); (xvi) degenerative changes of the tarsometatarsal joint of the right foot (noncompensably disabling); and, (xvii) right hip DJD (10 percent).  His total combined schedular rating has been rated at 100 percent from November 8, 2005.  He has been awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from May 21, 2003, to November 08, 2005.

2.  The most probative, competent and credible evidence of records shows that the Veteran's service-connected arthritis of both knees and ankles and right foot have resulted in the loss of use of both lower extremities such as to preclude locomotion without the regular aid of a walker and require the use of a wheelchair for ambulation more than 200 feet.


CONCLUSIONS OF LAW

1.  The criteria of entitlement to a specially adapted housing certificate are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 2101 (West 2014); 38 C.F.R. §§ 3.350, 3.809, 4.63 (2015).

2.  The claim of entitlement to a special home adaptation grant lacks legal merit.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809a (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to specially adapted housing.  Because the Board's disposition constitutes a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist is required.

The Veteran seeks entitlement to specially adaptive housing. 

During the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The final rulemaking provided specific applicability dates for some of the amended regulations, including: the revisions to the introductory text of § 3.809(b) pertaining to eligibility for persons disabled by VA treatment or vocational rehabilitation, apply to applications for such grants received by VA on or after December 10, 2004; the addition of § 3.809(b)(5), pertaining to loss or loss of use of both upper extremities as a qualifying disability, applies to all applications received by VA on or after December 10, 2004, and the addition of paragraph (b)(6) to § 3.809 pertaining to severe burns apply to all applications for such grants received by VA on or after July 30, 2008.  Here, VA received the Veteran's claim for specially adapted housing or a special home adaption grant in March 2009.  (See VA Form 21-4138, Statement in Support of Claim, received by the RO in March 2009).  Thus, the amended provisions apply in the instant case. 

Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary. 

VA's General Counsel held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may be granted if a veteran is entitled to VA compensation for permanent and total disability due to:

(1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;

(2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; 

(3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 

(4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, 

(5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or

(6) full thickness or subdermal burns that have resulted in contractures with limitation of the motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (2015).  

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  See 38 C.F.R. § 3.809(d) (2015). 

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well-served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2015). 

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63 (2015). 

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the United States Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in the process of making its decision and to articulate how pain on use was factored into its decision. 

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand. It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2015) (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).

The Veteran has been awarded service connection for the following disabilities: (i) angina pectoris (100 percent); (ii) restrictive lung disease with bronchitis (100 percent); (iii) posttraumatic stress disorder (50 percent); (iv) thoracic spine disability (40 percent) (v) right ankle degenerative joint disease (DJD) (20 percent); (vi) left ankle disability (20 percent); (vii) left knee DJD (10 percent); (viii) right knee disability (10 percent); (ix) left wrist DJD (10 percent); (x) right wrist DJD (10 percent); (xi) bilateral hands and right foot DJD (10 percent); (xii) sinusitis (10 percent); degenerative changes tarsometatarsal joint right foot (noncompensably disabling); (xiii) cysts claimed as growths on the body (10 percent); (xiv) hemorrhoids (noncompensably disabling); appendectomy scar (noncompensably disabling; (xv ) residuals of the left fifth digit with subluxation of the metacarpal phalangeal joint (noncompensably disabling); (xvi) degenerative changes of the tarsometatarsal joint of the right foot (noncompensably disabling); and, (xvii) right hip DJD (10 percent).  His total combined schedular rating has been rated at 100 percent from November 8, 2005.  He has been awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from May 21, 2003, to November 08, 2005.

In the analysis below, the Board awards entitlement to specially adaptive housing  because the evidence supports a finding that the Veteran's service-connected arthritis of the knees, ankles and right foot have caused loss of use of the lower extremities such as to preclude locomotion without the regular aid of a walker and wheelchair for more than 200 feet.

The record contains private and VA opinions that are supportive of and against the claim.  In support of the claim are several statements, authored by the Veteran's podiatrist, M. S., DPM.  Dr. M. S. uniformly maintained that the Veteran was non-ambulatory without the aid of a walker because of the severe end-stage osteoarthritis in his ankles, knee involvement, and low back implications.  Dr. M. S. indicated that the Veteran would benefit from a one-floor living environment.  (See reports, authored by M. S., DPM, dated in March 2008, March 2009 and October 2012). 

Evidence against the claim is a February 2010 VA field examination report. The VA field examiner indicated that he had observed the Veteran ambulating unassisted and in the upright position while carrying three (3) to four (4) plastic bags over the course of several trips from his motor vehicle to his house by use of a wooden wheelchair ramp.  The VA field examiner noted that when he made contact with the Veteran, he was bent over, relied on his cane and made grimacing facial expressions.  The Veteran also indicated that he needed to obtain his walker which was in the garage area.  The VA field examiner related that he had witnessed a motorized wheelchair in the garage area that appeared new and was completely encased in bubble wrap.  The VA field examiner also related that he had conducted interviews of individuals, such as the postmaster and transfer station attendants in the Veteran's local community, all of whom had witnessed the Veteran ambulating in and out of his motor vehicle without assistance.  These individuals reported that they had observed the Veteran using a cane beginning two (2) to three (3) months previously.  The VA field examiner recommended, after a review of Dr. M. S.'s favorable opinions, that the Veteran's rating for loss of use of his lower extremities should be reviewed.  The VA field examiner reasoned that while the Veteran might have suffered from some loss of use of the lower extremities, there was certainly reasonable doubt as to the exact extent of the loss of use and the point when the actual deterioration of needing assistance with ambulation had actually occurred. (See February 2010 VA field examination report).

In view of the February 2010 VA field examiner's recommendation, the Board remanded the claim for a VA clinician to address the Veteran's loss of use of his lower extremities in May 2015.  A VA clinician provided the requested opinion in September 2015.  After an in-person examination of the Veteran, the VA clinician opined that the Veteran's service-connected arthritis of the knees, right foot and ankles had caused loss of use of both lower extremities such as to preclude locomotion without the regular use of a walker and a wheelchair for distances greater than 200 feet.  The VA clinician also opined that the Veteran had arthritis in the upper extremities that could make it difficult for him to hold the handles of his walker during ambulation.  The VA clinician reported that he agreed with Dr. M. S.'s March 2008, March 2009 and October 2012 opinions.  (See September 2015 VA opinion). 

Given the uniform and favorable opinions of Dr. M. S. and September 2015 VA clinician that the Veteran's service-connected arthritis of the knees, ankles and right foot had resulted in the loss of use of both lower extremities such as to preclude locomotion without the regular aid of a walker and required the use of a wheelchair for ambulation more than 200 feet, the Board finds that the criteria for a certificate of eligibility for assistance in acquiring specially adapted housing have been met and the claim is granted.  See 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b)(3).

Turning to the matter of entitlement to a grant for special home adaptation, there is no dispute of fact regarding the pertinent criteria here.  A Veteran is not eligible for a home adaptation grant if he is found to be entitled to a certificate of eligibility in acquiring specially adapted housing.  Thus, as the Veteran has been granted such entitlement, eligibility for a home adaptation grant must be denied.  38 C.F.R. § 3.809a, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for a specially adapted housing certificate is granted.

Entitlement to a special home adaptation grant is denied.




____________________________________________
Michael J. Skaltousnis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


